IN THE SUPREME COURT OF THE STATE OF NEVADA


RENARD TRUMAN POLK,                                        No. 84502
                  Appellant,
             vs.
TIMOTHY FILSON; WILLIAM
RUEBART; AND TASHEENA
                                                              FILED
SANDOVAL,
                                                               APR 1 8 2022
                  Respondents.
                                                              ELIZABETH A. BROWN
                                                            CLERK OF SU4REME COURT
                                                           BY     <
                                                                 DEPU CLERK




                      ORDER DISMISSING APPEAL

            This is a pro se appeal from a district court minute order
denying a postconviction motion in arrest of judgment. Eighth Judicial
District Court, Clark County; Eric Johnson, Judge.
            Because no statute or court rule permits an appeal from an
order denying a postconviction motion in arrest ofjudgment, this court lacks
jurisdiction to consider this appeal. Castillo v. State, 106 Nev. 349, 352, 792
P.2d 1133, 1135 (1990) (explaining that court has jurisdiction only when
statute or court rule provides for appeal). Accordingly, this court
            ORDERS this appeal DISMISSED.




                                                    , J.
                         Silver


                           , J.




                                                                       dd- JP-13
                      cc:   Hon. Eric Johnson. District Judge
                            Renard Truman Polk
                            Attorney General/Carson City
                            Clark County District Attorney
                            Eighth District Court Clerk




SUPREME COURT
        OF
     NevADA


(0) 1947A    ogiFP.
                                                          2